Citation Nr: 1434117	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-15 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to March 18, 2013, and in excess of 40 percent thereafter for Reiter's disease.
 
2.  Entitlement to service connection for a kidney disorder, as secondary to service-connected Reiter's disease, and/or pursuant to the provisions of 38 U.S.C.A. § 1151. 
 
3.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of treatment for rectal cancer, including as due to abdominoperineal resection, end colostomy, and stoma placement.
 
4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1948 to February 1951, and in the United States Army from January 1955 to January 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his spouse provided testimony at a Board hearing before the undersigned Veterans Law Judge sitting at the RO in July 2012.  A transcript of this hearing has been associated with the record.

In October 2012, the Board reopened the claim for entitlement to service connection for rectal cancer status-post abdominoperineal resection and end colostomy, to include pursuant to the provisions of 38 U.S.C.A. § 1151 (which the Board has recharacterized as entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of treatment for rectal cancer, including as due to abdominoperineal resection, end colostomy, and stoma placement).  The Board also remanded all the remaining claims on appeal to the agency of original jurisdiction (AOJ) for additional development.

In a July 2013 rating decision, the AOJ granted a 40 percent disability rating for Reiter's disease, effective March 18, 2013.  Despite the higher rating established, the Veteran has not been awarded the highest possible rating.  As a result, he is presumed to be seeking the maximum possible benefit and his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In September 2013, the Board again remanded the issues on appeal for further development.  The case has now been returned for appellate review. 

Further, this appeal was processed using the Veterans Benefit Management System  (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.   

As a final preliminary matter, in his May 2014 Appellant's Post-Remand Brief, the Veteran's representative appears to assert claims for service connection for degenerative joint disease of the lumbar spine, bilateral knees, and cervical spine as secondary due to the Veteran's service-connected Reiter's disease.  As these issues have not been adjudicated by the AOJ, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a kidney disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected Reiter's disease affects only his right ankle, which results in valgus deformity with severely restricted range of motion, without ankylosis.

2.  Prior to March 18, 2013, the Veteran's service-connected Reiter's disease was manifested by no more than one or two exacerbations a year; and was not productive of definite impairment of health or incapacitating exacerbations occurring three or more times per year.  

3.  From March 18, 2013, the Veteran's service-connected Reiter's disease has been manifested by symptom combinations productive of definite impairment of health; but has not been productive of weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  

4.  VA treatment for rectal cancer, including the April 2004 abdominoperineal resection, end colostomy, and stoma placement, did not result in any additional chronic disability. 


CONCLUSIONS OF LAW

1.  Prior to March 18, 2013, the criteria for a rating in excess of 20 percent for Reiter's disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7,4.71a, Diagnostic Code 5099-5002 (2013).

2.  From March 18, 2013, the criteria for a rating in excess of 40 percent for Reiter's disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5099-5002 (2013).

3.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of treatment for rectal cancer, including as due to abdominoperineal resection, end colostomy, and stoma placement, have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002);  38 C.F.R. § 3.361 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

With respect to the Veteran's claim for an increased rating for Reiter's disease, he was sent a letter in January 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  With respect to the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals from VA treatment for rectal cancer, status post abdominoperineal resection and end colostomy, he was sent a letter in June 2010 that fully addressed all notice elements and was also sent prior to the initial RO decision in this matter.  The letters provided information as to what evidence was required to substantiate his claims on appeal, and of the division of responsibilities between VA and a claimant in developing evidence.  The letters also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Accordingly, VA has satisfied its duty to notify the Veteran.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's post-service reports of VA treatment and VA examinations.  Moreover, the Veteran's statements and Board hearing testimony in support of the claims are of record.  The Board has carefully reviewed such statements and testimony and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

Regarding his claim for an increased rating for Reiter's disease, the Veteran was initially afforded a VA fee-based examination in February 2010 with addendum opinions in July 2010 and August 2010 and, upon remand, he was afforded additional VA examinations in March 2013 with an addendum in May 2013, and December 2013 to evaluate the severity of his service-connected Reiter's disease.  The Board finds that the VA examinations with addendums are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent December 2013 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

With respect to the Veteran's claim for residuals of treatment for rectal cancer, including as due to abdominoperineal resection, end colostomy, and stoma placement, the Veteran was afforded VA examinations and opinions in March 2013 and May 2013; however, as discussed further herein, such opinions were determined to be inadequate to decide the claim.  As such, he was afforded another VA examination in December 2013 to provide an opinion as to whether the Veteran suffered from any additional disability that was due to carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of the VA.  The Board finds that the VA examination is adequate because, as discussed below, it is based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding this issue has been met.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Additionally, in July 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the decision review officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2012 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal and information was obtained regarding the Veteran's contentions.  In this regard, the Veteran was asked to describe his symptoms with respect to his Reiter's disease.  Also, information was solicited regarding the functional impact the Veteran's Reiter's disease had on his daily life and employment.  Moreover, information was solicited concerning the Veteran's additional symptoms following his abdominoperineal surgery as well as why he believed compensation pursuant to § 1151 for these symptoms was warranted, to include the alleged negligence regarding his VA treatment.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board remanded the case in October 2012 and September 2013 so that additional medical evidence could be obtained, to include VA examinations and opinions.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Finally, the Board finds that there was substantial compliance with the October 2012 and September 2013 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the October 2012 Board remand directed that the Veteran be sent a corrective VCAA notice informing him of the evidence necessary to establish service connection on a secondary basis.  The AOJ was also directed to request that the Veteran provide any information concerning additional medical care providers.  Additionally, the Board directed the AOJ to schedule the Veteran for appropriate VA examinations.  In November 2012, the AOJ sent notice to the Veteran in compliance with the Board remand.  Moreover, the Veteran was afforded VA examinations in March 2013.  

Subsequently, in September 2013, the Board directed the AOJ to obtain VA treatment records from April 2000 to February 2004 and from July 2013, to specifically include the Veteran's informed consent forms for his rectal cancer treatment, including the April 2004 surgery and prior 2004 radiation treatment.  The Board again directed the AOJ to afford the Veteran further VA examinations and/or addendum opinions as it determined that the March 2013 and May 2013 VA examinations and/or opinions were inadequate.   Additional VA treatment records were obtained and as discussed above, additional VA examinations were accomplished in December 2013 that are adequate for appellate review.   

The Board recognizes that the Veteran's informed consent form for the April 2004 surgery for his rectal cancer was not obtained.  However, as the Board concludes herein that the Veteran does not suffer from an additional chronic disability due to this surgery, any question as to whether informed consent was obtained and/or whether the proximate cause of any additional disability was an event not reasonably foreseeable is rendered moot.  Therefore, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394   (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  Accordingly, the Board finds that there has been substantial compliance with the October 2012 and September 2013 Board remand directives with respect to the issues decided herein and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Increased Rating for Reiter's Disease

The Veteran is seeking an increased rating for his service-connected Reiter's disease, which has been assigned a 20 percent disability rating prior to March 18, 2013, and a 40 percent rating thereafter.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Reiter's disease is rated by analogy under the Diagnostic Codes for an unlisted chronic disease and other types of arthritis.  Other types of arthritis are to be rated as rheumatoid arthritis.  38 C.F.R. § 4.71a , Diagnostic Code 5009.  Rheumatoid arthritis, as an active process, with constitutional manifestations associated with active joint involvement that is totally incapacitating is rated as 100 percent disabling.  When there is less symptomatology than the criteria for 100 percent rating but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods, a 60 percent rating is assigned.  Symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year are evaluated as 40 percent disabling.  One or two exacerbations a year in a well-established diagnosis is rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

However, chronic residuals of rheumatoid arthritis, to include limitation of motion or ankylosis, favorable or unfavorable, should be rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  The higher rating will be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

The Veteran filed his current claim for an increased rating in December 2009.  He underwent a VA fee-based examination in February 2010 provided by O.W.A., M.D.  At such time, the Veteran reported that his knees and ankles would give out and he would fall.  On several occasions, he had to call 911.  He had to use a wheelchair most of the time.  He also had severe pain in his hips.  He stated that he suffered from pain, weakness, swelling, instability, giving way, fatigability, and lack of endurance.  There were no periods of flare-ups and he used a cane, walker, and wheelchair to ambulate.  He was in constant pain most of the time and needed help to transfer from the bed to the wheelchair.  The Veteran reported that he required bed rest every day.  

On physical examination of the ankles, there was no ankylosis of the ankle joints.  On both the left and right, range of motion was 5 degrees dorsiflexion and 40 degrees plantar flexion.  There was moderate varus/valgus of os calcis.  In both ankles, there was pain, fatigue, weakness, lack of endurance, and incoordination.  The examiner observed painful motion, edema, effusion, redness, guarding of movement, and weakness in both ankles.  There was also tenderness and heat on the right ankle.  There was no additional loss following repetition.  The Veteran's gait was abnormal and he could not walk at all.  There were signs of abnormal weight bearing.  No x-rays were done.  The diagnosis was recurrent Reiter's disease, bilateral ankles.  

On physical examination of the knees, there was no ankylosis.  Range of motion of the left and right knees was 110 degrees flexion to -10 degrees extension.  Stability testing was normal.  Pain, fatigue, weakness, lack of endurance, and incoordination was observed on both sides.   The examiner observed painful motion, edema, effusion, redness, heat, guarding of movement, and weakness in both knees.  Again, no x-rays were done.  There was no additional loss following repetition.  The diagnosis was recurrent Reiter's disease, bilateral knees.    

In an addendum opinion dated in July 2010, a VA examiner reviewed the claims file.  Importantly, he observed that, on x-ray, the Veteran had degenerative arthritis of the knees.  Moreover, on visual expression, he appeared to have degenerative changes of the knees.  The examiner opined that the weakness in the Veteran's knees and ankles was secondary to his Reiter's syndrome.  Further, the examiner found that instability of the lower extremities was as likely as not related to Reiter's disease.  In a subsequent August 2010 opinion, the same VA examiner observed that Reiter's disease and rheumatoid arthritis were inflammatory arthrosis, but they were not the same disease and, thus, Reiter's disease does not progress to rheumatoid arthritis.  The examiner further indicated in another opinion that same month that the Veteran had multiple serious problems such as carcinoma of the rectum treated with abdominal perineal resection, diabetes, and hypothyroidism.  Thus, it was as likely as not that the Veteran's lower extremities weakness was related to his multiple diseases.  

At the July 2012 Board hearing, the Veteran testified that he had pain, redness, and swelling in his shoulders, knees, and hips.  He reported that his disorder restricted him from doing anything.  He stated that he was in a wheelchair because of his symptoms.  He also indicated that the symptomatology of his Reiter's disease may be more severe than what was noted at the time of the last VA medical examination in February 2010.
 
In the October 2012 remand, the Board requested a contemporaneous VA examination so as to assess the current nature and severity of the Veteran's Reiter's disease.  He underwent such an examination on March 18, 2013.  The claims file was not available for review.  However, VA treatment records were considered.  The Veteran reported taking chronic pain medication.  It was observed that he continuously took hydrocodone.  The Veteran had not lost weight or suffered from anemia due to his arthritis condition.  He reported pain in the cervical spine and sacroiliac joints as well as the hips, knees, ankles, and feet.  The Veteran also indicated that he had increased pain of the neck, back, and lower extremities.  He could only walk 10 to 12 feet without fatigue and pain.  He used a wheelchair for doctors' appointments and a walker when he goes out to eat or on other outside trips.  

The examiner observed that the Veteran's cervical spine had limitation of extension and rotation.  His knees had loss of full flexion and extension, and his ankles exhibited reduced plantar flexion.  However, there were no joint deformities observed.  The Veteran's disability did not involve any other systems.  He also did not have exacerbations, either non-incapacitating or incapacitating.  There were also no constitutional manifestations.  The examiner also observed that the Veteran's legs were hypopigmented with edema.  The feet and lower legs were dry with desquamate epithelium.  The skin was shiny with no hair growth noted.  He used a wheelchair and walker occasionally.  The examiner observed that previous x-rays of the lumbar spine, bilateral knee, and bilateral feet showed degenerative changes, severe degenerative arthritis, and osteoporosis.  However, the hips were normal.  It was noted that the Veteran's disability impacted his ability to work due to limited stamina and stability.  He could not walk without assistance or further than 10 feet.  
  
The Veteran underwent another VA examination in May 2013 with the same examiner.  The findings were essentially the same, except at this time, the examiner found that the Veteran had four or more constant non-incapacitating episodes given that he had described continual pain in his neck, back, knees, ankles, feet, and toes.  There were still no findings of incapacitating exacerbations.  At this time, the claims file was available for review.  It was noted that the Veteran reported continual pain to multiple joints, which were not incapacitating, but debilitating.  X-rays from 2010 showed degenerative changes, but the 2013 foot x-rays have findings of bone changes consistent with bone lysis.  Otherwise, the x-rays were not significantly different from 2010.  The examiner observed the Veteran's complicated health history, including colon cancer, kidney disorder, diabetes, hypertension, hyperlipidemia, and hypothyroidism, and determined that, taking into account the Veteran's comorbidities and complicated health history since 2004, his current decompensation was due to multifactorial disease process and it was not possible to determine to what extent his Reiter's disease was contributory to his overall health status.  In summation, the examiner found that the Veteran's Reiter's disease had worsened, but the degree of severity was difficult to separate.  Therefore, he concluded that it was at least as likely as not that his Reiter's disease had worsened since his last VA examination.  

Based on the examiner's opinion that the Veteran's Reiter's disease had worsened since the previous VA examination, the RO awarded a 40 percent rating as of March 18, 2013, the date of the VA examination demonstrating such worsening.  

However, as the March 2013 VA examiner did not provide information regarding the Veteran's exacerbations, or indicate all joints affected by the disease or the range of motion findings for each affected joint, the Board remanded the case again in September 2013 for another VA examination.

The Veteran was afforded another VA examination in December 2013, at which time the electronic record was reviewed.  The Veteran reported pain in the left knee, feet, neck, and lumbar spine.  He denied recent swelling.  He took hydrocodone for pain, which helped.  The examiner observed that review of the service treatment records showed that he was evaluated for right ankle pain during service and was noted to have soft tissue swelling around the ankle with an x-ray negative for fracture.  The Veteran used continuous medication for his arthritis condition.  However, he had not lost weight or had anemia due to his arthritis condition.  The Veteran also did not have pain attributable due to the arthritis condition.  The examiner found that the only joint affected was the right ankle joint.  It was observed that the Veteran had valgus deformity of the right ankle with severely restricted plantar flexion and dorsiflexion.  The examiner also found that there was no involvement of any other systems.  Moreover, the examiner determined that the Veteran did not have exacerbations, either non-incapacitating or incapacitating.  It was also found that the Veteran did not have constitutional manifestations associated with active joint involvement that were totally incapacitating.  

The examiner noted that the Veteran had tenderness of the medial joint line of the left knee and limited range of motion of both knees attributable to degenerative arthritis, not to the inflammatory arthritis.  There was no synovitis of the peripheral joints, no erythema, increased warmth, or soft tissue swelling of the peripheral joints.  The Veteran did use a wheelchair constantly because of lower extremity weakness and generalized debility.  The examiner observed that x-rays of the knees showed degenerative arthritis.  Moreover, x-rays of the cervical spine and lumbar spine also showed degenerative changes.  

The examiner observed that the Veteran had a convincing history of inflammatory arthritis that developed many years ago.  However, his current joint symptoms, findings on examination, and radiographic studies are those of degenerative arthritis rather than an active inflammatory arthritis.  The only finding on his current examination that was likely the sequella of his previous inflammatory arthritis was valgus deformity of the right ankle, a deformity more common in inflammatory arthritis than in degenerative arthritis.  The examiner also found that the Veteran did not have manifestations of an active inflammatory joint disease or extra-articular inflammatory disease, such as ocular inflammation or dermatologic manifestations.  Specifically, Reiter's disease was not currently an active process, and the only finding on examination of his previously active inflammatory arthritis was the valgus deformity of the right ankle with severely restricted range of motion.  The examiner also found that the Veteran's arthritis condition did not impact his ability to work.  

VA treatment records have also been reviewed and considered; however, these records do not provide any findings concerning the current severity of the Veteran's Reiter's disease for rating purposes.  

Initially, the Board finds that the preponderance of the evidence of record clearly shows that the only joint currently affected by the Veteran's Reiter's disease is the right ankle joint.  The Board recognizes that the Veteran has reported experiencing pain and symptoms in other joints; however, as determined by the most recent VA examiner, these symptoms have been attributed to degenerative changes in these joints as opposed to the Veteran's Reiter's disease.  

The Board also observes that, although the February 2010 VA fee-based examination also examined the knees and left ankle in connection with the Veteran's claim, no x-rays were taken at that time so the examiner was unaware of the degenerative changes in these other joints.  Moreover, the follow up July 2010 addendum opinion clearly determined that the Veteran had degenerative arthritis of the knees.  Again, the March 2013 VA examiner also observed that x-rays showed degenerative changes.  However, this examiner did not clearly indicate which joints were affected by the Veteran's Reiter's disease.  After reviewing the record, taking a thorough medical history from the Veteran, and examining the Veteran, to include performing diagnostic testing, the December 2013 VA examiner clearly found that the right ankle joint was the only joint affected and offered a thorough rationale for this finding.  Specifically, he determined that such was the only joint demonstrating a valgus deformity usually associated with rheumatoid arthritis.  Thus, the most probative medical opinion on what joints are actually affected by the Veteran's Reiter's disease is the December 2013 VA examiner's opinion, which found that the right ankle joint was the only joint affected.  As such, the Board will only determine whether a higher rating is available based on findings pertaining to the right ankle, and will not consider any other joints.  

With respect to the ankle joint, a maximum 20 percent rating is warranted when the ankle has marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The only other Diagnostic Code allowing for a higher evaluation for an ankle is Diagnostic Code 5270, which requires ankylosis of the ankle.  However, the medical evidence of record has not shown any objective findings of ankylosis of the right ankle joint.  Moreover, the Board has specifically considered the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995), which provides for consideration of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness; however, the analysis in DeLuca does not assist the Veteran in the instant case, as he is receiving the maximum disability evaluation for limitation of motion of the ankle.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Thus, as the Veteran's Reiter's disease disability has already been rated as 20 percent disabling or higher throughout the course of the appeal, a higher rating is not warranted under the Diagnostic Codes pertaining to the ankle joint.  Moreover, as stated above, the Veteran's current rating for the active process of his Reiter's disease cannot be combined with any residual rating for limitation of motion or ankylosis of the right ankle joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.

Further, based on the evidence of record, the Board finds that a rating in excess of 20 percent for the Veteran's Reiter's disease prior to March 18, 2013 is not warranted.  The evidence of record simply does not show symptom combinations productive of a definite impairment of health or incapacitating exacerbations of three or more times per year prior to such date.  Although the Veteran reported requiring daily bed rest at the February 2010 VA examination, there was no medical documentation of incapacitating exacerbations.  In fact, the Veteran expressly denied any flare-ups.  Moreover, the August 2010 addendum opinion found that the Veteran's weakness of the lower extremities was related to multiple disease processes, not just the Veteran's Reiter's disease.  In this regard, next VA examination dated in March 2013 clearly found that the Veteran did not have any exacerbations.  Moreover, there were no findings of constitutional or systemic manifestations from the Veteran's Reiter's disease.  In other words, besides weakness of the lower extremities, which was found to be multifactorial, there were no other health impairments observed.  Importantly, again, there were no objective findings of incapacitating exacerbations.  As such, a preponderance of the evidence is against a rating in excess of 20 percent prior to March 18, 2013.  

The Board also finds that a rating in excess of 40 percent from March 18, 2013 is not warranted.  In this regard, there is no objective evidence of any weight loss and anemia productive of severe impairment of health or incapacitating exacerbations occurring four or more times per year to warrant a higher 60 percent rating.  Again, the March 2013 VA examination report clearly found that the Veteran did not have any exacerbations.  It was also determined that the Veteran did not have any weight loss or anemia.  Again, there were no findings of constitutional or systemic manifestations from the Veteran's Reiter's disease.  The May 2013 VA examination report essentially observed the same findings except constant non-incapacitating exacerbations were observed.  However, the rating criteria specifically indicate that incapacitating exacerbations must be present in order for a higher rating to be warranted.  Importantly, the most recent VA examination in December 2013 also clearly found no evidence of weight loss or anemia.  There was no systemic involvement or any exacerbations, non-incapacitating or incapacitating.  Importantly, this examiner determined that the Veteran's disease was not current an active process.  As such, a preponderance of the evidence is against a rating in excess of 40 percent prior to March 18, 2013.  
 
The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his Reiter's disease.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal is more severe than the assigned disability ratings reflect.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected Reiter's disease; however, the Board finds that his symptomatology has been adequately compensated under the current ratings assigned during the applicable appeal period.  Therefore, assigning further staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected Reiter's disease with the established criteria found in the rating schedule.  The Board finds that the Veteran's Reiter's disease symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's rating contemplates his pain, weakness, and overall functional impairment due to manifestations of such disease, to include his limited mobility.  The current rating criteria also fully address the symptomatology of the Veteran's right ankle joint.  There are no additional symptoms of his Reiter's disease that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent prior to March 18, 2013 and in excess of 40 percent thereafter for his service-connected Reiter's disease.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Residuals of Treatment for Rectal Cancer, including as due to Abdominoperineal Resection, End Colostomy, and Stoma Placement under 38 U.S.C.A. § 1151

The Veteran also seeks VA compensation benefits under 38 U.S.C.A. § 1151 for residuals from treatment for his rectal cancer.  Specifically, he asserts that, during an April 2004 abdominoperineal resection and end colostomy, the VA placed his colostomy stoma in the wrong location, which resulted in his surgery incision getting flooded when the Veteran had diarrhea, causing the incision to get infected, and resulting in the Veteran having to receive treatment for special care from VA.  

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the veteran's own willful misconduct or failure to follow instructions, compensation is awarded in the same manner as if the additional disability or death were service-connected.  See 38 C.F.R. §§ 3.361, 3.800(a).

Applicable regulations provide that where it is determined that there is additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of hospitalization, medical or surgical treatment, or examination, compensation will be payable for such additional disability.  38 C.F.R. § 3.361.

Pursuant to 38 C.F.R. § 3.361(c), claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  Claims based on additional disability or death due to training and rehabilitation services or compensated work therapy program must meet the causation requirements of paragraph (d)(3) of this section.  Actual causation is required.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's, informed consent.

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32.

In essence, a claimed disability is a qualifying additional disability if such disability was not the result of the veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability was due to either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

The Board observes that there was no indication of rectal cancer in the Veteran's service treatment records or for many years after his separation from service. 
Further, the Veteran did not contend, then or now, that he has rectal cancer or complications thereof due to his active service.  

By way of background, the record shows that the Veteran was diagnosed with rectal carcinoma in December 2003.  Chemoradiation was recommended with plans for resection six weeks after completion.  The Veteran underwent chemoradiation from February 2004 through March 2004.  

VA medical records showed that in April 2004 the Veteran underwent abdominal perineal resection, descending colostomy, and true cut liver biopsy due to his rectal cancer.  At that time it was noted that, currently, there was no incontinence to diarrhea.  He denied any nausea or vomiting, and he had no dysuria or difficulty passing his stream.  The records also reflect that he was readmitted in May 2004 due to post-op complications of wound cellulitis and delayed closing.  It was noted that the Veteran had ongoing difficulties with wound care at home.  Subsequent records dated in October 2005 reflect he was treated for small bowel obstruction, which was loosened, with a report of the Veteran feeling better.

At the Board hearing, the Veteran testified that he believed the stoma was located in the wrong place and, in turn, the incision was flooded when he developed diarrhea and became infected requiring special care.  The Veteran's wife also indicated that she was told that the stoma had been put in the wrong place by a VA doctor.  

The Board initially remanded the case in October 2012 to afford the Veteran a VA examination.  Examinations were done in March 2013 and May 2013, with an addendum opinion in May 2013 after review of the record.  However, the examiner only offered an opinion that the Veteran's colon cancer not at least as likely as not related to his Reiter's disease, which he has never claimed, and determined that the Veteran's surgery for rectal cancer and subsequent complications was not at least as likely as not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, but failed to address the question of whether the Veteran had any additional disability as the result of the April 2004 VA surgical procedures for rectal cancer that was due to an event not reasonably foreseeable.  Therefore, such opinion was determined to be inadequate.
  
On remand, the Veteran was afforded another VA examination in December 2013.  At such time, the Veteran's electronic record was reviewed.  The examiner observed that the Veteran was diagnosed with rectal carcinoma in December 2003.  He underwent chemoradiation from February 2004 to March 2004.  Subsequently, he underwent surgery in April 2004.  The examiner noted that the Veteran was discharged on May 7, 2004, but was readmitted on May 12, 2004 for abdominal wound incision with cellulitis and difficulty with stoma management.  The examiner clearly summarized  pertinent follow up treatment records, including problems with healing due to inadequate nutrition and complaints of urinary incontinence in August 2004.  The examiner also observed that the Veteran underwent a ventral hernia repair in October 2008 and continued having problems with urinary incontinence and recurrent urinary tract infections.  

After considering the evidence of record, the examiner determined that there was nothing in the medical record that would link the Veteran's recurrent urinary tract infections as a complication of his rectal cancer surgery.  However, following the Veteran's surgery for rectal cancer, he did experience recurrent wound infections and incisional hernias both to the ventral incision and left ostomy incision.  The infections resolved with antibiotic therapy and the hernias were surgically repaired without subsequent complications in 2005 and 2008.  The medical records report problems with the Veteran and his spouse performing ostomy care, inadequate diet, obesity, and uncontrolled diabetes, all of which contributed to the Veteran's post-operative complications.  In regard to any chronic bladder complication, the Veteran continues to have recurrent urinary tract infections with the likely etiology of reflux from the ureter stents or PCNs, which were placed as a result of ureter scarring most likely from the radiation therapy and not the abdominoperineal resection for rectal cancer.  As such, the examiner opined that it was not at least as likely as not that the Veteran's left nephrectomy and right kidney nephrostomy with stage IV chronic kidney disease was a result of the Veteran's abdominoperineal surgery with end ostomy placement for resection of rectal cancer.  

Consequently, the examiner concluded that it was not at least as likely as not that the Veteran developed a disability from his abdominoperineal surgery status post rectal cancer since the complications of infection and herniation were treated and resolved and were not chronic and disabling.  The examiner further found that, since the abdominoperineal surgery for rectal cancer did not result in any chronic disability condition, an opinion on whether carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA in furnishing treatment was not necessary.  
 
The VA examiner considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994). Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the VA examiner's opinion.

Accordingly, based on this examination, the Board finds that the Veteran has not been diagnosed with an additional disability as defined in 38 C.F.R. § 3.361.  Although VA treatment records document post-surgical complications, the December 2013 VA examiner explicitly found that these complications did not result in any further chronic disability.  There is no competent medical evidence of record to refute this opinion.  

The Board acknowledges the Veteran's statements indicating that he has had additional problems since surgery.  The Board recognizes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, while the Veteran is competent to report his symptoms since the surgery, he has not demonstrated that he has the medical expertise to diagnose any additional disability related to his VA treatment, including the April 2004 surgery.  Accordingly, the Veteran's contentions have been outweighed by the more probative December 2013 VA examination.  

In sum, the Board must find that entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of treatment for rectal cancer, including as due to abdominoperineal resection, end colostoma, and stoma placement, is not warranted as the probative evidence of record shows no findings of an additional disability.  Thus, a preponderance of the evidence is against the Veteran's claim for 38 U.S.C.A. § 1151 compensation.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 20 percent for Reiter's disease prior to March 18, 2013, and in excess of 40 percent thereafter is denied.

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of treatment for rectal cancer, including as due to abdominoperineal resection, end colostomy, and stoma placement, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted in the prior remand, the Veteran has also asserted that, as part of his VA treatment for rectal cancer, he was treated with radiation therapy, which damaged his kidneys.  He alternatively claimed the service-connected Reiter's disease caused or aggravated his kidney disorder.  Initially, the Veteran was afforded a VA examination in March 2013 with an addendum opinion in May 2013.  In the May 2013 addendum opinion, the examiner found that there was no significant medical relationship to support Reiter's disease as an etiology for rectal cancer, and, thus, it cannot be the etiology for the Veteran's left nephrectomy, recurrent pyelonephritis with abscess formation, or current chronic kidney disease.  Therefore, it was not at least as likely as not that the Veteran's rectal cancer and the above listed residuals, including his chronic kidney disease, was secondary to the Veteran's service-connected Reiter's disease.  However, the examiner failed to opine as to whether the Veteran's service-connected Reiter's disease aggravated his kidney disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

The examiner also determined that the Veteran's kidney disorder was not a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing such treatment.  Nevertheless, the VA examiner did not address whether such kidney disorder was the result of an event not reasonably foreseeable.

As such, the Board remanded the case for an addendum opinion.  In a December 2013 opinion, the examiner determined that the Veteran's kidney disorder was more likely than not secondary to his ureter scarring and obstruction that led to ureter stents and percutaneous nephrostomy reflux, which was most likely caused by the Veteran's radiation therapy.  Again, the examiner found that the Veteran's kidney disorder was not caused by Reiter's disease, but again, failed to offer an opinion on whether the Veteran's kidney disorder was aggravated by such service-connected disease, to include any medications taken for such disability. 

Moreover, the examiner also found that, although radiation therapy was the most likely catapult that started the domino effect leading to the Veteran's current kidney disorder, it was not at least as likely as not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing treatment, or an event not reasonably foreseeable as a result of the Veteran's radiation therapy.  However, as pointed out by the Veteran's representative in the May 2014 brief, the Veteran's actual signed consent form for his radiation therapy has still not been associated with the record.  As such, it is unclear what risks the Veteran's was specifically advised of prior to his consent for radiation treatment.  Thus, another addendum opinion is necessary to address the matter of aggravation and provide further information on whether a kidney disorder was a reasonably foreseeable event.  

Moreover, in its prior remand, the Board directed the AOJ to obtain the Veteran's actual signed consent form for his radiation therapy.  It appears that it may have been requested in October 2013, but the actual consent form has not been associated with the record.  As such, in order to comply with its prior remand, the AOJ should again attempt to obtain the Veteran's actual informed consent for radiation treatment.  Stegall, supra; see also 38 U.S.C.  § 5103A(b),(c)(3); 38 C.F.R. 
§ 3.159(c).

Lastly, the issue of entitlement to a TDIU is inextricably intertwined with the remaining claim on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, this issue must also be returned to the AOJ for further consideration.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's informed consent form for his 2004 radiation treatment for his rectal cancer.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.  § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any additional records to the extent possible, return the claims file to the December 2013 VA examiner who prepared the medical opinion with respect to the Veteran's kidney disorder.  The Veteran's electronic record, including a full copy of this REMAND must be made available to the examiner.  The examiner shall note in the examination report that the electronic record and the REMAND have been reviewed.  If the December 2013 VA examiner is not available, the case should be referred to an appropriate medical professional to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

Following a review of the record, the VA examiner should offer an opinion on the following:

(a)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's kidney disorder has been aggravated (i.e., permanently increased in the severity beyond natural progression of the disease) by the service-connected Reiter's disease, to include any medications taken for such disability.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(b)  If the Veteran's informed consent form for radiation therapy is available for review, the examiner should determine whether the actual consent form in any way alters her previous opinion that the Veteran's kidney disorder was a reasonably foreseeable event. 
 
(c)  If the Veteran's informed consent for radiation therapy is still not available, the examiner should opine as to whether the Veteran's subsequent kidney disorder would be the type of normal complication that would be considered in a consent form for radiation therapy and, thus, a reasonably foreseeable event.  

A complete explanation for any opinion expressed must be provided.
 
3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's remaining claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, which includes consideration of all evidence contained the electronic record.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


